Citation Nr: 1504965	
Decision Date: 02/03/15    Archive Date: 02/09/15	

DOCKET NO.  12-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  A portion of service was apparently in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of service connection for prostate cancer is raised by the record as the Veteran appears to have had Vietnam service, and records suggest a diagnosis.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that, due exclusively to the Veteran's service-connected posttraumatic stress disorder, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience.

In that regard, a review of the record discloses that the Veteran has had occupational experience as an interior decorator and/or warehouseman.  Apparently, the Veteran has completed two years of college, and last worked in either 2002 or 2003.  The Veteran's sole service-connected disability consists of the aforementioned posttraumatic stress disorder, currently evaluated as 70 percent disabling.  Moreover, pertinent evidence of record is to the effect that the Veteran has in the past and is currently in receipt of Social Security disability benefits, apparently for a disability or disabilities unrelated to his service-connected posttraumatic stress disorder.  

The Board observes that, following a Social Security disability examination in May 2004, it was the opinion of the evaluating physician that the Veteran was "unemployable in any gainful employment."  However, according to the examiner, this was due to the Veteran's cardiomyopathy, as well as "psychological problems" and "problems with his right knee."  Significantly, in addition to the Veteran's service-connected posttraumatic stress disorder, he apparently also suffers from (nonservice-connected) hypertension, cardiomyopathy, and peptic ulcer disease.  Moreover, the Veteran has in the past undergone a hemicolectomy for colon cancer, and recently received a diagnosis of prostate cancer, neither of which at this time is service connected.  

The Board notes that, based on evidence contained in the file, the Veteran last underwent a VA examination for the purpose of determining his potential entitlement to a total disability rating based upon individual unemployability in May 2011, at this point, more than four years ago.  Moreover, during the course of a videoconference hearing before the undersigned Veterans Law Judge in July 2014, both the Veteran and his spouse indicated that, since the time of that examination, his service-connected posttraumatic symptomatology had become progressively worse.  See Transcript, p. 5.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for a total disability rating based on individual unemployability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent outpatient treatment of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the impact of his service-connected posttraumatic stress disorder on his ability to obtain and/or retain substantially gainful employment.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner should offer an opinion as to whether the Veteran's service-connected posttraumatic stress disorder, in and of itself, when taken in conjunction with this education and occupational experience, and specifically excluding his age and nonservice-connected disabilities, is sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disability.  (Consideration of whether prostate cancer is subject to service connection should also be undertaken, as appropriate.)  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in June 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



